Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 1, 2008, by
and among Aeolus Pharmaceuticals, Inc., a Delaware corporation with its
headquarters located at 23811 Inverness Place, Laguna Niguel, California  92677,
as issuer (the “Company”), and the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Company has authorized the issuance of a new series of
unsecured senior convertible notes of the Company, in the form attached hereto
as Exhibit A (the “Notes”), which Notes shall be convertible into shares (as
converted, the “Conversion Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), in accordance with the terms of the Notes,
at an initial conversion price, with respect to the Notes issued on the Initial
Closing Date (as defined below) and pursuant to Section 1(b) below, of $0.35 per
share, and with respect to the Notes issued in accordance with Section 1(c)
below, equal to the TACP (as defined in Exhibit A hereto) per share.
 
C.           The Company has authorized the issuance of a new series of Warrants
to purchase shares of Common Stock, in the form attached hereto as Exhibit B
(the “Warrants”), which Warrants shall be exercisable for shares of Common Stock
(as exercised, the “Warrant Shares”) in accordance with the terms of the
Warrants, at an initial exercise price of $0.50 per share.
 
D.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers attached hereto (the aggregate principal amount of the Notes issued on
the Initial Closing Date and pursuant to Section 1(b) below for all Buyers shall
be $1,000,000) and (ii) Warrants to acquire up to that number of Warrant Shares
set forth opposite such Buyer’s name in column (4) of the Schedule of Buyers
attached hereto (the aggregate number of Warrant Shares underlying the Warrants
issued on the Initial Closing Date and pursuant to Section 1(b) below for all
Buyers shall be 2,000,000), subject to adjustment as provided for in the
Warrant.
 
E.           The Company wishes to offer to Buyers the option to buy,
collectively, up to $4,000,000 in aggregate principal amount of additional Notes
together with Warrants to acquire up to an aggregate of 8,000,000 additional
Warrant Shares, subject to adjustment as provided for in the Warrant, in
accordance with the terms and conditions of Section 1(c) below.
 

 
 
 

--------------------------------------------------------------------------------

 

F.           The Notes, the Conversion Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the “Securities”.  “Unit” shall
refer to (i) a $1,000 in principal amount of Notes and (ii) Warrants, issued
concurrently with the issuance of Notes to a Buyer of Notes referred to in
clause (i), to purchase up to 2,000 Warrants Shares, subject to adjustment as
provided for in the Warrant.
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF NOTES AND WARRANTS.
 
(a)           Purchase and Sale of Notes and Warrants on the Initial Closing
Date.
 
(i)           Initial Notes and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7(a) below, the Company
shall issue and sell to each Buyer, and each Buyer severally, but not jointly,
shall purchase from the Company, (x) a principal amount of Notes equal to the
product of the principal amount of Notes as is set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers multiplied by 50%, and (y) Warrants
to acquire up to that number of Warrant Shares equal to the product of the
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers multiplied by 50% (the “Initial Closing”).
 
(ii)           Initial Closing.  The date and time of the Initial Closing (the
“Initial Closing Date”) shall be 10:00 a.m., New York City time, on the date
hereof (or such later date as is mutually agreed to by the Company and each
Buyer) after notification of satisfaction (or waiver) of the conditions to the
Initial Closing set forth in Sections 6 and 7(a) below at the offices of
Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New
York 10020.
 
(iii)           Initial Purchase Price.  The aggregate purchase price for the
Notes and the Warrants to be purchased by each Buyer at the Initial Closing (the
“Initial Purchase Price”) shall equal the product of the amount set forth
opposite each such Buyer’s name in column (3) of the Schedule of Buyers
multiplied by 50%.  Each Buyer shall pay $1,000 for each $1,000 of principal
amount of Notes and related Warrants to be purchased by such Buyer at the
Initial Closing.
 
(b)           Purchase and Sale of Additional Notes and Warrants on each
Subsequent Closing Date.
 
(i)           Subsequent Notes and Warrants. On the one (1) month anniversary of
the Initial Closing Date and on the same day of each month thereafter through
and including the four month anniversary of the Initial Closing Date (or if such
day is not a Business Day (as defined in Section 4(e)), then on the first
Business Day immediately thereafter), subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7(b) below, the Company shall issue
and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on the Subsequent Closing Date (as defined below), (x)
a principal amount of Notes equal to the product of the principal amount of
Notes as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers multiplied by 12.5%, and (y) Warrants to acquire up to that number of
Warrant Shares equal to the product of the number
 

 
 
-2-

--------------------------------------------------------------------------------

 

of Warrant Shares as is set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers multiplied by 12.5% (each, a “Subsequent Closing”).
 
(ii)           Subsequent Closings.  The date and time of each
Subsequent  Closing (each, a “Subsequent Closing Date”) shall be 10:00 a.m., New
York City time, on the date set forth in Section 1(b)(i) above for each
Subsequent Closing (or such later date as is mutually agreed to by the Company
and each Buyer) after notification of satisfaction (or waiver) of the conditions
to such Subsequent Closing set forth in Sections 6 and 7(b) below at the offices
of Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New
York 10020.
 
(iii)           Subsequent Closing Purchase Price.  The aggregate purchase price
for the Notes and the Warrants to be purchased by each Buyer at each Subsequent
Closing (each a “Subsequent Closing Purchase Price”) shall equal the product of
the amount set forth opposite each such Buyer’s name in column (3) of the
Schedule of Buyers multiplied by 12.5%.  Each Buyer shall pay $1,000 for each
$1,000 of principal amount of Notes and related Warrants to be purchased by such
Buyer at each Subsequent Closing.
 
(c)           Purchase and Sale of Notes and Warrants upon Election of Buyers .
 
(i)           Election to Purchase Additional Units. At any time, and from time
to time, on or prior to the eighteen (18) month anniversary of the Initial
Closing Date (the “Election Termination Date”; provided if such day is not a
Business Day, then the Election Termination Date shall be the first Business Day
immediately thereafter), each Buyer wishing to exercise its option to purchase
additional Units shall by written notice (each an “Election Notice”) to the
Company indicate (x) the maximum amount of Units it wishes to purchase from the
Company at a purchase price of $1,000 per Unit, and (y) the Business Day on
which it wishes for such Election Closing (as defined below), provided that the
closing date for such Election Closing shall be not less than five (5) Business
Days nor greater than twenty (20) Business Days after the receipt of such
Election Notice by the Company (each such closing date, an “Election Closing
Date”, and each of the Initial Closing Date, a Subsequent Closing Date and an
Election Closing Date, a “Closing Date”).  No Election Notice may be delivered
less than five (5) Business Days before the Election Termination Date.  On each
Election Closing Date, the Buyer shall purchase the lesser of (x) the number of
Units included in its Election Notice or (y)(i) the product of its Pro Rata
Share (as defined below) multiplied by the 4,000 Units offered by the Company
under this Section 1(c) less (ii) the amount of Units it shall have purchased in
connection with any other Election Closing.  For the purposes of this
Section 1(c), a Buyer’s “Pro Rata Share” means the quotient of the principal
amount of Notes purchased by such Buyer at the Initial Closing divided by the
aggregate principal amount of all Notes purchased by Buyers at the Initial
Closing.
 
(ii)           Over-Allotment Option. To the extent that any Buyer does not
elect to purchase its Pro Rata Share of Units on or prior to the Election
Termination Date, then Buyers who wish to purchase more than their Pro Rata
Share of Units shall deliver to the Company at least five (5) Business Days
prior to the Election Termination Date an Election Notice to purchase Units on
the Election Termination Date and the maximum dollar amount of Units it wishes
to purchase on such date.  On or prior to the third Business Day prior to the
 

 
 
-3-

--------------------------------------------------------------------------------

 

Election Termination Date, the Company shall determine from all the applicable
Election Notices received the maximum amount of Units that all Buyers
collectively wish to purchase on the Election Closing Date in excess of their
Pro Rata Share of Units and the amount of Units each such Buyer may Purchase in
excess of its Pro Rata Share (such amount of Units, the “Over-Allotment
Amount”), and shall deliver written notice to each such Buyer specifying the
total amount of Units to be purchased by each Buyer at the corresponding
Election Closing on the Election Termination Date, and setting forth the
Over-Allotment Amount of Units to be purchased by each such Buyer.  The
Over-Allotment Amount shall be determined by (x) subtracting from 4,000 the
amount of Units elected to be purchased by each Buyer pursuant to this
Section 1(c) up to such Buyer’s Pro Rata Amount, and (y) multiplying that
difference by the Pro Rata Share of each Buyer electing to purchase Units in
excess of its Pro Rata Share of Units, except that the denominator in such
calculation shall only include each Buyer electing to purchase Units in excess
of its Pro Rata Share of Units, provided that the a Buyer shall not be required
to purchase an amount of  Units in excess of the maximum number of Units set
forth in its corresponding Election Notice (and to the extent any Units are left
over after such calculation, such calculation is to be re-run only including
Buyers electing to purchase in excess of their Pro Rata Share of Units for which
their respective Over-Allotment Amounts in the prior calculation do not exceed
the maximum numbers of Units to be purchased set forth in their corresponding
Election Notices).
 
(iii)           Election Closings. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7(c) below, the Company shall issue
and sell to each Buyer delivering an applicable Election Notice, and each Buyer
delivering such Election Notice severally, but not jointly, shall purchase from
the Company on the applicable Election Closing Date, the number of Units to be
issued to such Buyer in accordance with clauses (i) and (ii) above of this
Section 1(c) (each an “Election Closing” and, each of the Initial Closing, a
Subsequent Closing and an Election Closing, a “Closing”).
 
(iv)           Election Closings.  The date and time of each Election Closing
shall be 10:00 a.m., New York City time, on the applicable Election Closing Date
(or such later date as is mutually agreed to by the Company and the Buyer
delivering the applicable Election Notice) after notification of satisfaction
(or waiver) of the conditions to such Election Closing set forth in Sections 6
and 7(c) below at the offices of Lowenstein Sandler PC, 1251 Avenue of the
Americas, 18th Floor, New York, New York 10020.
 
(v)           Election Closing Purchase Price.  The aggregate purchase price for
the Notes and the Warrants to be purchased by each Buyer delivering an Election
Notice at each corresponding Election Closing (each an “Election Closing
Purchase Price”, and, each of the Initial Closing Purchase Price, a Subsequent
Closing Purchase Price and an Election Closing Purchase Price, a “Purchase
Price”)) shall equal the product of $1,000 multiplied by the number of Units to
be purchased by such Buyer at the corresponding Election Closing.
 
(d)           Form of Payment.  On each Closing Date, (i) each Buyer shall pay
its applicable Purchase Price to the Company for the Notes and the Warrants to
be issued and sold to such Buyer at such Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Buyer the Notes
(allocated in the principal amounts as such Buyer shall request) and the
Warrants
 

 
 
-4-

--------------------------------------------------------------------------------

 

(allocated in the amounts as such Buyer shall request), with respect to the
Initial Closing, in accordance with Section 1(a) above, and with respect to each
Election Closing, representing the principal amount of Notes and the amount of
Warrant Shares underlying the Warrants which such Buyer is then purchasing in
accordance with Section 1(c) above, in each case duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.
 
2.           BUYER’S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and
not jointly, represents and warrants to the Company that:
 
(a)           No Sale or Distribution.  Such Buyer is acquiring the Notes, and
the Warrants, and upon conversion of the Notes and exercise of the Warrants
(other than pursuant to a Cashless Exercise (as defined in the Warrants)) will
acquire the Conversion Shares issuable upon conversion of the Notes and the
Warrant Shares issuable upon exercise of the Warrants, for its own account, not
as nominee or agent, and not with a view towards resale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act, and such
Buyer has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act and pursuant to the
applicable terms of the Transaction Documents (as defined in Section
3(b)).  Such Buyer is acquiring the Securities hereunder in the ordinary course
of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined in Section
3(r) below) to distribute any of the Securities.
 
(b)           Accredited Investor Status.  Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
 
(c)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d)           Information.  Such Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been requested by
such Buyer.  Such Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of and receive answers from the Company regarding
the Company, its business and the terms and conditions of the offering of the
Securities.  Such Buyer acknowledges that it has had access to the SEC Documents
(as defined in Section 3(j) below) via the SEC’s Electronic Data Gathering and
Retrieval System (“EDGAR”).  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained herein.  Such
 

 
 
-5-

--------------------------------------------------------------------------------

 

Buyer understands and acknowledges that (i) its investment in the Securities
involves a high degree of risk, (ii) it is able to afford a complete loss of
such investment in the Securities, and (iii) it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f)           Transfer or Resale.  Such Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company an opinion of counsel, in a form reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Additionally, without the written
consent of the Company, none of the Conversion Shares or the Warrant Shares may
be assigned, pledged, sold, transferred or otherwise conveyed by such Buyer
prior to the eighteen (18) month anniversary of the Initial Closing Date other
than to another Buyer who then holds Securities or to an “affiliate” of such
Buyer (as defined in Rule 144 of the 1933 Act).  Notwithstanding the foregoing,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(f).
 
(g)           Legends.  Such Buyer understands that the certificates or other
instruments representing the Notes and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act or eligible to be sold under Rule 144 of the 1933 Act without
regard to the availability of current financial information, the stock
certificates representing the Conversion Shares and the Warrant Shares, except
as set forth below, shall bear any legend as required by the “blue sky” laws of
any state
 

 
 
-6-

--------------------------------------------------------------------------------

 

and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.  The Company shall be obligated to retain
counsel in order to cause such counsel to deliver the legal opinion referred to
in clause (I)(B) of the legend set forth above and to pay any related fees and
expenses of said counsel.
 
(h)           Validity; Enforcement.  The execution, delivery and performance by
such Buyer of this Agreement have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except (i) as may be limited by general principles
of equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights generally, (ii) as limited by laws
relating to specific performance, injunctive relief of other equitable remedies,
and (iii) to the extent the indemnification provisions contained in this
Agreement may be limited by applicable laws.
 
(i)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict
 

 
 
-7-

--------------------------------------------------------------------------------

 

with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment  or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.
 
(j)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.
 
(k)           Certain Trading Activities.  Other than with respect to the
transactions contemplated herein, since the time that such Buyer was first
contacted by the Company or any other Person regarding this investment in the
Company neither the Buyer nor any “affiliate” of such Buyer (as defined in Rule
144 of the 1933 Act) which (x) had knowledge of the transactions contemplated
hereby, (y) has or shares discretion relating to such Buyer’s investments or
trading or information concerning such Buyer’s investments and (z) is subject to
such Buyer’s review or input concerning such affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Buyer or
Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company.  Such Buyer hereby covenants and agrees not to, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in
any transactions in the securities of the Company or involving the Company’s
securities during the period from the date hereof until such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4(h) hereof or (ii) this Agreement is terminated in full
pursuant to Section 8 hereof.  Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect short sales or
similar transactions in the future.
 
(l)           Legal Investment.  Such Buyer acknowledges that the Company has
not provided any advice as to whether the Securities are a suitable investment
or whether the Securities constitute a legal investment for such Buyer.
 
(m)           Compliance with SEC Telephone Interpretation.  Such Buyer
acknowledges the SEC’s position set forth in Item 65, Section 5 under Section A,
of the Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance, and
such Buyer will adhere to such position.
 
(n)           General Solicitation.  Such Buyer is not purchasing the Notes and
the Warrants as a result of any advertisement, article, notice or other
communication regarding any of the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar.
 
(o)           Organization.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite
 

 
 
-8-

--------------------------------------------------------------------------------

 

corporate, limited liability company or partnership power and authority to enter
into and to consummate the transactions contemplated by this Agreement and the
other applicable Transaction Documents (as defined below) and otherwise to carry
out its obligations hereunder and thereunder.
 
(p)           Acknowledgement Regarding Insolvency.  Notwithstanding anything in
this Agreement to the contrary, each Buyer understands and acknowledges that the
Company and its Subsidiaries, individually and on a consolidated basis, as of
the date hereof, and after giving effect to the transactions contemplated hereby
to occur at the Initial Closing or at any Subsequent Closing or Election
Closing, may be, or may become, Insolvent (as defined below).  For purposes of
this Section 2(p), “Insolvent” means, with respect to any Person (as defined in
Section 3(r)), (i) the present fair saleable value of such Person’s assets is
less than the amount required to pay such Person’s total Indebtedness (as
defined in Section 3(q)), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to each of the Buyers that, as of the date hereof, as of
the Initial Closing Date, except as set forth in any disclosure schedules hereto
or as otherwise described in the SEC Documents prior to the date hereof:
 
(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means “Significant
Subsidiary” as such term is defined in Rule 1-02 of Regulation S-X of the 1933
Act; which as of the date of this Agreement, is solely comprised of Aeolus
Sciences, Inc., a Delaware corporation and a wholly owned subsidiary of the
Company), are entities duly organized and validly existing and, to the extent
legally applicable, in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and to the extent legally applicable, is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below).  Notwithstanding
the foregoing, the entities in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest which are not
Subsidiaries, taken as whole, do not have income, revenues or assets which are
material to the Company and its Subsidiaries, individually, or taken as a whole.
Except for the capital stock of Aeolus Sciences,
 

 
 
-9-

--------------------------------------------------------------------------------

 

Inc. or as set forth on Schedule 3(a), the Company does not, directly or
indirectly, own any joint venture or similar entity or hold capital stock,
equity or similar interests.
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into, deliver and perform its
obligations under this Agreement, the Notes, the Warrants, the Irrevocable
Transfer Agent Instructions (as defined in Section 5(b)) and each of the other
agreements entered into by the Company in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”), and
to issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Notes and
the Warrants, the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion of the Notes, and the reservation for issuance
and issuance of Warrant Shares issuable upon exercise of the Warrants, have been
duly authorized by the Company’s board of directors, and no further filing,
consent, or authorization is required by the Company, its board of directors or
its stockholders.  This Agreement and the other Transaction Documents of even
date herewith have been (and, to the extent the Initial Closing Date is after
the date hereof, each Transaction Document to be entered into as of the Initial
Closing Date will have been) duly executed and delivered by the Company as of
the Initial Closing Date, and constitute (or in the case of Transaction
Documents entered on the Initial Closing Date if such date is after the date
hereof, will constitute as of the Initial Closing Date) the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except (i) as may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights generally, (ii) as limited by laws
relating to specific performance, injunctive relief of other equitable remedies,
and (iii) to the  extent the indemnification provisions contained in this
Agreement may be limited by applicable laws.
 
(c)           Issuance of Securities.  The issuance of the Notes and the
Warrants are duly authorized by the Company and upon issuance in accordance with
the terms of this Agreement shall be free from all taxes, liens and charges with
respect to the issue thereof.  A number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds 110% of
the aggregate of the maximum number of shares of Common Stock issuable (i) upon
conversion of the Notes and (ii) upon exercise of the Warrants.  Upon conversion
or exercise in accordance with the Notes or the Warrants, as the case may be,
the Conversion Shares and the Warrant Shares, respectively, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock.  Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.
 
(d)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and Warrants and
reservation for issuance and issuance of the Conversion Shares
 

 
 
-10-

--------------------------------------------------------------------------------

 

and the Warrant Shares) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or bylaws of the Company
or any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the OTC Bulletin Board (the “Principal Market”)) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
clauses (ii) and (iii) above, to the extent that such violation conflict,
default or right would not reasonably be expected to have a Material Adverse
Effect.
 
(e)           Consents and Filings.  Neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents to which they are a party, in each case in accordance with
the terms hereof or thereof, other than (i) the filing of Form D with the SEC
and such filings as are required to be made under applicable state securities
laws, (ii) application(s) to the Principal Market for the listing of the
Securities for trading thereon in the time and manner required thereby, and
(iii)  filings required pursuant to Section 4(h) of this Agreement.  The Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.
 
(f)           Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.
 
(g)           No General Solicitation.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
 
(h)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any
 

 
 
-11-

--------------------------------------------------------------------------------

 

exchange or automated quotation system on which any of the securities of the
Company are listed or designated.
 
(i)           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
(as defined in Section 3(q)) or the laws of the state of its incorporation which
is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
 
(j)           SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed during the two (2) years prior to
the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  The Company has made
available to the Buyers or their respective representatives, through EDGAR,
true, correct and complete copies of the SEC Documents.  As of their respective
filing dates, and to the Company's knowledge, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of any officer or
director of the Company to the Buyers which is not included in the SEC
Documents, including, without limitation, information referred to in Section
2(d) of this Agreement or in any disclosure schedules, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made not misleading.
 
(k)           Absence of Certain Changes.  Since September 30, 2007, there has
been no material adverse change and no material adverse development in the
business, properties,
 

 
 
-12-

--------------------------------------------------------------------------------

 

operations, condition (financial or otherwise), results of operations or
prospects of the Company or its Subsidiaries.  Since September 30, 2007, the
Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $100,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $500,000.  Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so.
 
(l)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
(m)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the Bylaws or their organizational
charter or bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries, and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.  During the two (2) years prior to the date
hereof, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.  The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(n)           Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Company's knowledge, any of their respective current or
former directors, officers, agents, employees or other Persons acting on behalf
of the Company or any of its Subsidiaries has, in the course of its actions for,
or on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful
 

 
 
-13-

--------------------------------------------------------------------------------

 

payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(o)           Sarbanes-Oxley Act.  The Company is in material compliance with
any and all requirements of the Sarbanes-Oxley Act of 2002 that are effective
and applicable to the Company as of the date hereof, and any and all rules and
regulations promulgated by the SEC thereunder that are effective and applicable
to the Company as of the date hereof.
 
(p)           Transactions With Affiliates.  Except as disclosed in the SEC
Documents or as discussed on Schedule 3(p), none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(q)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of 160,000,000 shares, comprised of
(x) 150,000,000 shares of Common Stock, of which as of the date hereof,
31,952,749 shares are issued and outstanding, and (y) 10,000,000 shares of
preferred stock, par value $0.01 per share, of which 600,000 shares are
designated Series B nonredeemable convertible preferred stock, of which 475,087
shares are issued and outstanding, and no other shares of the Company’s
preferred stock are issued or outstanding.  All outstanding shares of the
Company’s capital stock have been, or upon issuance will be, validly issued and
are, or upon issuance will be, fully paid and nonassessable.  Except as
described on Schedule 3(q), with respect to any debt or equity instruments of
the Company and its Subsidiaries, (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to
 

 
 
-14-

--------------------------------------------------------------------------------

 

register the sale of any of their securities under the 1933 Act; (vi) there are
no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or its Subsidiaries’ respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect.  The
Company has made available to the Buyers, through EDGAR, true, correct and
complete copies of the Company’s certificate of incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”).
 
(r)           Indebtedness and Other Contracts.  Other than the Notes to be
issued pursuant to this Agreement and except as set forth under the agreements
or other arrangements listed on Schedule 3(r), neither the Company nor any of
its Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii)
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement:  (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) “capital leases” in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations in excess
of $100,000 under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the
 

 
 
-15-

--------------------------------------------------------------------------------

 

payment of such indebtedness, and (H) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(s)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or its Subsidiaries’ officers or directors.
 
(t)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
(u)           Employee Relations.
 
(i)           Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
and its Subsidiaries believe that their relations with their employees are
good.  No executive officer of the Company or any of its Subsidiaries has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary.  No executive officer of the
Company or any of its Subsidiaries, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.
 
(ii)           The Company and its Subsidiaries, to their knowledge, are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 

 
 
-16-

--------------------------------------------------------------------------------

 

(v)           Title.  Except as set forth on Schedule 3(v), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects  or such as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries, except (i) as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally,
(ii) as limited by laws relating to specific performance, injunctive relief or
other equitable remedies, and (iii) to the extent any indemnification provisions
contained in such leases may be limited by applicable laws.
 
(w)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, service marks
and all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as conducted on the date of this
Agreement.  None of the Company’s registered, or applied for, Intellectual
Property Rights have expired or terminated or have been abandoned, or are
expected to expire or terminate or expected to be abandoned, within three years
from the date of this Agreement.  To the knowledge of the Company, no product or
service of the Company or its Subsidiaries infringes the Intellectual Property
Rights of others.  There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or its Subsidiaries, being
threatened, against the Company or its Subsidiaries regarding (i) its
Intellectual Property Rights, or (ii) that the products or services of the
Company or its Subsidiaries infringe the Intellectual Property Rights of
others.  Neither the Company nor any of its Subsidiaries is aware of any facts
or circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(x)           Environmental Laws.  The Company and its Subsidiaries, to their
knowledge, (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or
 

 
 
-17-

--------------------------------------------------------------------------------

 

hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(y)           Tax Status.  The Company and each of its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(z)           Internal Accounting and Disclosure Controls.  The Company and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.  During the twelve months prior to the date
hereof neither the Company nor any of its Subsidiaries have received any notice
or correspondence from any accountant relating to any material weakness in any
part of the system of internal accounting controls of the Company or any of its
Subsidiaries.
 
(aa)           Ranking of Notes.  No Indebtedness of the Company is senior to
the Notes in right of payment, whether with respect to the payment of principal,
redemptions, interest, damages or upon liquidation or dissolution or otherwise.
 
(bb)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.
 

 
 
-18-

--------------------------------------------------------------------------------

 

(cc)           Investment Company Status.  Neither the Company nor any of its
Subsidiaries is, and upon consummation of the sale of the Securities neither the
Company nor any of its Subsidiaries will be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(dd)           Transfer Taxes.  On the Initial Closing Date, all stock transfer,
documentary stamp taxes or other taxes (other than income or similar taxes)
which are required to be paid in connection with the sale and transfer of the
Securities to be sold to each Buyer hereunder on the Initial Closing Date will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.
 
(ee)           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(ff)           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company or any of its Subsidiaries, their business and
the transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.  The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.
 
(gg)           Acknowledgement Regarding Buyers’ Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, but subject
to compliance by the Buyers with applicable law and the terms of this Agreement,
it is understood and acknowledged by the Company (i) that none of the Buyers
have been asked by the Company or its Subsidiaries to agree, nor has any Buyer
agreed with the Company or its Subsidiaries, to desist from
 

 
 
-19-

--------------------------------------------------------------------------------

 

purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Buyer, and counter parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Buyer shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Conversion Shares and the Warrant Shares deliverable with
respect to Securities are being determined and (b) such hedging and/or trading
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging and/or trading
activities are being conducted.
 
(hh)           Regulations T, U and X.  None of the sale of the Notes and
Warrants in accordance with this Agreement, the use of the proceeds thereof and
the other transactions contemplated hereby, thereby or by the other Transaction
Documents, will violate or be inconsistent with the provisions of Regulation T,
U or X of the Federal Reserve.
 
(ii)           Placement Agents.  Neither the Company nor any of its
subsidiaries has engaged any placement agent or other agent in connection with
the placement, offer or sale of the Notes, Warrants or the other Securities.
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.
 
(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before each applicable Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at the applicable Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Buyers on or prior to
the applicable Closing Date.  The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following each
Closing Date.
 
(c)           Reporting Status.  Until the date on which the Buyers  shall have
sold all the Conversion Shares and Warrant Shares and none of the Notes or
Warrants is outstanding, (the “Reporting Period”), the Company shall timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed with the SEC pursuant
 

 
 
-20-

--------------------------------------------------------------------------------

 

to the 1934 Act.   As long as any Buyer owns Securities, if the Company is not
required to file reports pursuant to the 1934 Act, it will prepare and furnish
to the Buyers and make publicly available in accordance with Rule 144(c) such
information as is required for the Buyers to sell the Securities under Rule 144.
The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act within the requirements of the exemption provided by Rule
144, including, without limitation, causing the transfer agent for the Common
Stock to remove legends and stop transfer instructions with respect to any
Conversion Shares or Warrant Shares which may be sold under Rule 144 without
regard to the availability of current financial information.
 
(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate purposes, and not for (x) the repayment
of any outstanding Indebtedness of the Company or any of its Subsidiaries at any
time prior to the scheduled maturity date thereof or (y) the redemption or
repurchase of any of its or its Subsidiaries’ equity securities other than the
repurchase of equity issued to or held by employees, officers, directors and
consultants of the Company or a Subsidiary upon termination of their employment
or services with the Company or a Subsidiary.
 
(e)           Financial Information.  The Company agrees to send the following
to each Buyer (or each transferee thereof as permitted by Section 2(f)) during
the Reporting Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
and Quarterly Reports on Form 10-K, 10-Q , any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, facsimile or e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to all stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.  As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
 
(f)           Listing.  The Company shall promptly secure the listing of all
Conversion Shares and Warrant Shares underlying the Notes and Warrants (whether
issued or issuable) upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain, in accordance with the Notes
and Warrants, such listing of all Conversion Shares and Warrant Shares from time
to time issuable under the terms of the Transaction Documents.  The Company
shall maintain the Common Stock’s authorization for quotation on the Principal
Market.  Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).
 

 
 
-21-

--------------------------------------------------------------------------------

 

(g)           Fees.  Subject to Section 8 below, the parties hereto shall pay
their own costs and expenses in connection herewith, except that the Company
shall pay the documented, reasonable and customary third party expenses incurred
by the Buyers in connection with the negotiation, preparation and execution of
the Transaction Documents, including the reasonable fees and expenses of one
counsel to the Buyers, which shall be Lowenstein Sandler PC.  Such expenses
shall be paid not later than, in the case of fees and expenses associated with
the Initial Closing, five (5) Business Days following the Initial Closing.
 
(h)           Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on the first Business Day following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
the material Transaction Documents (including, without limitation, this
Agreement, the form of Note and the form of Warrant) as exhibits to such filing
(such filing, including all such attachments, the “8-K Filing”).  From and after
the filing of the 8-K Filing with the SEC, no Buyer shall be in possession of
any material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing; provided, however, that the
mere possession of such information by a director of the Company who is
affiliated with a Buyer shall not be required to be disclosed in the 8-K
Filing.  The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries from and after the filing of the 8-K Filing with the
SEC without the express written consent of such Buyer.  Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise.
 
(i)           Reservation of Shares.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue the Buyers that number of shares of Common Stock
issuable (i) upon conversion of the Notes issued at the applicable Closing and
(ii) upon exercise of the Warrants issued at the applicable Closing (without
taking into account any limitations on the Conversion of the Notes or exercise
of the Warrants set forth in the Notes and Warrants, respectively).
 
(j)           Restriction on Redemption and Cash Dividends.  So long as any
Notes are outstanding, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, the Common Stock, or on any
shares of preferred stock of the Company (other than to (i) the extent such
dividends have already been declared or are otherwise required to be declared
and paid by the Company in cash or other securities in accordance with
 

 
 
-22-

--------------------------------------------------------------------------------

 

the terms thereof as of the Business Day immediately preceding the date hereof
to the extent the Buyers have been given written notice of any such terms at
least one Business Day prior to the date hereof, or (ii) the repurchase of
equity securities of the Company or any of its Subsidiaries issued to or held by
employees, officers, directors or consultants of the Company or any of its
Subsidiaries upon termination of such Person’s employment or services with the
Company or any of its Subsidiaries) without the prior express written consent of
the holders of Notes representing not less than a majority of the aggregate
principal amount of the then outstanding Notes.
 
(k)           Fundamental Transactions.  So long as any Buyer beneficially owns
any Securities, the Company shall not be party to any Fundamental Transaction
(as defined in the Notes) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Notes
and the Warrants.
 
(l)           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
5.           REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes and the Warrants
in which the Company shall record the name and address of the Person in whose
name the Notes and the Warrants have been issued (including the name and address
of each transferee), the principal amount of Notes held by such Person, the
number of Conversion Shares issuable upon conversion of the Notes and the number
of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives,
upon reasonable advance written notice to the Company.
 
(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, American Stock Transfer and Trust
Company, and any subsequent transfer agent, to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares and the Warrant Shares issued at the Initial Closing or
upon conversion of the Notes or exercise of the Warrants in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Notes or exercise of the Warrants in the form of Exhibit C attached hereto (the
“Irrevocable Transfer Agent Instructions”).  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents.  If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such
 

 
 
-23-

--------------------------------------------------------------------------------

 

denominations as specified by such Buyer to effect such sale, transfer or
assignment.  In the event that such sale, assignment or transfer involves
Conversion Shares or Warrant Shares sold, assigned or transferred pursuant to an
effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Securities to the Buyer, assignee or transferee, as the case
may be, without any restrictive legend.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to a
Buyer.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5(b) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 5(b), that a Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at an applicable Closing is subject to the
satisfaction, at or before the applicable Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer participating in such Closing with prior written notice thereof:
 
(i)           Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
 
(ii)           Such Buyer and each other Buyer shall have delivered to the
Company the applicable Purchase Price for the Notes and the related Warrants
being purchased by such Buyer at the applicable Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
(iii)           The representations and warranties of such Buyer shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to such Closing Date.
 
7.           CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
(a)           Conditions to the Initial Closing.  The obligation of each Buyer
hereunder to purchase the Notes and the related Warrants at the Initial Closing
is subject to the satisfaction, at or before the Initial Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof.
 

 
 
-24-

--------------------------------------------------------------------------------

 

(i)           The Company shall have duly executed and delivered to such Buyer
(a) each Note (allocated in such principal amounts as such Buyer shall request)
being purchased by such Buyer at the Initial Closing pursuant to Section 1(a) of
this Agreement, (b) the related Warrants (allocated in such amounts as such
Buyer shall request) being purchased by such Buyer at the Initial Closing
pursuant to Section 1(a) of this Agreement, and (c) each of the other
Transaction Documents to which the Company is a party and such other
certificates or instruments required to be delivered by it pursuant to the
Transaction Documents in connection with the Initial Closing.
 
(ii)           The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit C attached
hereto, which instructions shall have been executed by the Company and delivered
to and acknowledged in writing by the Company’s transfer agent.
 
(iii)           Such Buyer shall have received the opinion of Paul, Hastings,
Janofsky & Walker LLP, counsel to the Company, dated as of the Initial Closing
Date, in substantially the form of Exhibit D attached hereto.
 
(iv)           The Company shall have delivered to such Buyer copies of (a) the
Certificate of Incorporation of the Company and (b) the certificate of
incorporation of Aeolus Sciences, Inc., each as certified by the Secretary of
State of the State of Delaware within ten (10) Business Days of the Initial
Closing Date.
 
(v)           The Company shall have delivered to such Buyer copies of
certificates of good standing for each of the Company and Aeolus Sciences, Inc.,
each as certified by the Secretary of State of the State of Delaware within five
(5) Business Days of the Initial Closing Date.
 
(vi)           The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Initial Closing
Date, as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company’s board of directors in a form reasonably acceptable to such Buyer, (ii)
the Certificate of Incorporation of the Company, (iii) the certificate of
incorporation of Aeolus Sciences, Inc., (iii) the Bylaws of the Company and
(iv) the bylaws of Aeolus Sciences, Inc., each as in effect at the Initial
Closing, which certificate shall be in form and substance acceptable to the
Buyers and shall provide specimen signatures for each of the officers or
directors of the Company who execute and deliver this Agreement or any other
Transaction Document to be delivered at the Initial Closing by or on behalf of
the Company (in each case, pursuant to the authorization of the Company’s board
of directors).
 
(vii)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Initial Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior
 

 
 
-25-

--------------------------------------------------------------------------------

 

to the Initial Closing Date.  Such Buyer shall have received a certificate,
executed by the Chief Executive Officer, President or Vice President of the
Company, dated as of the Initial Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer, in form and
substance acceptable to the Buyers.
 
(viii)                      The Common Stock (I) shall be designated for
quotation or listed on the Principal Market and (II) shall not have been
suspended, as of the Initial Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor shall suspension by the SEC or the
Principal Market have been threatened, as of the Initial Closing Date, either
(A) in writing by the SEC or the Principal Market or (B) by falling below the
minimum listing maintenance requirements of the Principal Market.
 
(ix)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
 
(x)           The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.
 
(b)           Conditions to each Subsequent Closing.  The obligation of each
Buyer hereunder to purchase Notes and the related Warrants at each Subsequent
Closing is subject to the satisfaction, at or before the applicable Subsequent
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof.
 
(i)           The Company shall have complied with all of the conditions set
forth in Section 7.1(a) on or prior to the Initial Closing Date.
 
(ii)           The Company shall have duly executed and delivered to such Buyer
(a) each Note (allocated in such principal amounts as such Buyer shall request)
being purchased by such Buyer at such Subsequent Closing pursuant to
Section 1(b) of this Agreement, (b) the related Warrants (allocated in such
amounts as such Buyer shall request) being purchased by such Buyer at such
Subsequent Closing pursuant to Section 1(b) of this Agreement, and (c) each of
the other Transaction Documents to which the Company is a party and such other
certificates or instruments required to be delivered by it pursuant to the
Transaction Documents in connection with such Subsequent Closing.
 
(iii)           Each Transaction Document to be entered into as of the
applicable Subsequent Closing Date has been duly executed and delivered by the
Company and constitutes, as of such Subsequent Closing Date, the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights generally, (ii) as limited by laws relating to
specific performance, injunctive relief of other equitable remedies, and (iii)
to the  extent the indemnification provisions contained in this Agreement may be
limited by applicable laws.
 

 
 
-26-

--------------------------------------------------------------------------------

 

(iv)           The Company shall have delivered to such Buyer copies of
certificates of good standing for each of the Company and Aeolus Sciences, Inc.,
each as certified by the Secretary of State of the State of Delaware within five
(5) Business Days of such Subsequent Closing Date.
 
(v)           On the applicable Subsequent Closing Date, all stock transfer,
documentary stamp taxes or other taxes (other than income or similar taxes)
which are required to be paid in connection with the sale and transfer of the
Securities to be sold to each Buyer hereunder on such Subsequent Closing Date
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(vi)           The Company shall have timely filed (or obtained extensions in
respect thereof and filed within the applicable grace period) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the 1934 Act from the date of this Agreement through the
applicable Subsequent Closing Date.
 
(vii)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
such Subsequent Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date, and with respect to all other
representations and warranties, after giving effect to any updated disclosure
schedules delivered by the Company to the Buyer on such Subsequent Closing Date
or as otherwise described in any reports, schedules, forms, statements and other
documents filed by the Company with the SEC pursuant to the reporting
requirements of the 1934 Act from the period commencing on the Initial Closing
Date and ending on such Subsequent Closing Date, including the exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein; provided that such representations and
warranties as so qualified by such updated disclosure schedules or other
disclosures are reasonably acceptable to such Buyer in its sole discretion) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to such Subsequent Closing Date.  Such Buyer shall have received a
certificate, executed by the Chief Executive Officer, President or Vice
President of the Company, dated as of such Subsequent Closing Date, to the
foregoing effect, and that no default or Event of Default (as defined in the
Notes) has occurred, the conditions set forth in this Section 7(b) have been
satisfied, and as to such other matters as may be reasonably requested by such
Buyer, in form and substance acceptable to such Buyer.
 
(viii)                      The Company shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request; provided that neither Xmark
Opportunity Partners, LLC nor any “affiliate” of Xmark Opportunity Partners,
LLC (as defined in Rule 144 of the 1933 Act) shall have the right under this
Section 7(b)(viii) to request that the Company deliver an opinion of counsel in
connection with any Subsequent Closing.
 

 
 
-27-

--------------------------------------------------------------------------------

 

(c)           Conditions to each Election Closing.  The obligation of each Buyer
delivering an Election Notice hereunder with respect to a corresponding Election
Closing to purchase Notes and the related Warrants at such Election Closing is
subject to the satisfaction, at or before the applicable Election Closing Date,
of each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof.
 
(i)           The Company shall have complied with all of the conditions set
forth in Section 7.1(a) on or prior to the Initial Closing Date.
 
(ii)           The Company shall have delivered to such Buyer copies of
certificates of good standing for each of the Company and Aeolus Sciences, Inc.,
each as certified by the Secretary of State of the State of Delaware within five
(5) Business Days of such Election Closing Date.
 
(iii)           Each Transaction Document to be entered into as of the
applicable Election Closing Date has been duly executed and delivered by the
Company and constitutes, as of such Election Closing Date, the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (i) as may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights generally, (ii) as limited by laws relating to specific
performance, injunctive relief of other equitable remedies, and (iii) to
the  extent the indemnification provisions contained in this Agreement may be
limited by applicable laws.
 
(iv)           On the applicable Election Closing Date, all stock transfer,
documentary stamp taxes or other taxes (other than income or similar taxes)
which are required to be paid in connection with the sale and transfer of the
Securities to be sold to each Buyer hereunder on such Election Closing Date will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.
 
(v)           The Company shall have timely filed (or obtained extensions in
respect thereof and filed within the applicable grace period) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the 1934 Act from the date of this Agreement through the
applicable Election Closing Date.
 
(vi)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
such Election Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date, and with respect to all other
representations and warranties, after giving effect to any updated disclosure
schedules delivered by the Company to the Buyer on such Election Closing Date or
as otherwise described in any reports, schedules, forms, statements and other
documents filed by the Company with the SEC pursuant to the reporting
requirements of the 1934 Act from the period commencing on the Initial Closing
Date and ending on such Election Closing Date, including the exhibits included
therein and financial
 

 
 
-28-

--------------------------------------------------------------------------------

 

statements, notes and schedules thereto and documents incorporated by reference
therein; provided that such representations and warranties as so qualified by
such updated disclosure schedules or other disclosures are reasonably acceptable
to such Buyer in its sole discretion) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to such Election Closing Date.  Such
Buyer shall have received a certificate, executed by the Chief Executive
Officer, President or Vice President of the Company, dated as of such Election
Closing Date, to the foregoing effect, and that no default or Event of Default
(as defined in the Notes) has occurred, the conditions set forth in this
Section 7(c) have been satisfied, and as to such other matters as may be
reasonably requested by such Buyer, in form and substance acceptable to such
Buyer.
 
(vii)           The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.
 
8.           TERMINATION.  In the event that the Initial Closing shall not have
occurred with respect to a Buyer on or before five (5) Business Days from the
date hereof due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7(a) above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated in its
entirety pursuant to this Section 8 solely as a result of the Company’s failure
to satisfy the conditions in Section 7(a) above, the Company shall remain
obligated to reimburse the non-breaching Buyers for the expenses described in
Section 4(g) above.
 
9.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, the borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
 

 
 
-29-

--------------------------------------------------------------------------------

 

ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of at least two-thirds of the aggregate number of all
Conversion Shares and Warrant Shares issued and issuable under the Notes and the
Warrants, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities as applicable.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be.  The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction
Documents.  Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company or any of its
Subsidiaries or otherwise.
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt,
 

 
 
-30-

--------------------------------------------------------------------------------

 

when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Aeolus Pharmaceuticals, Inc.
23811 Inverness Place
Laguna Niguel, California  92677
Telephone:                                (949) 481-9825
Facsimile:                                (949) 481-9829
Attention:                                John L. McManus, President
 
with a copy to:
 
Paul, Hastings, Janofsky & Walker LLP
3579 Valley Centre Drive
San Diego, California  92130
Telephone:                                XXXXX
Facsimile:                                XXXXX
Attention:                                Leigh P. Ryan


If to the Transfer Agent:
 
American Stock Transfer and Trust Company
6201 15th Avenue
Brooklyn, New York 11219
Telephone:                                (718) 921-8247
Facsimile:                                (718) 921-8323
Attention:                                Wilbert Myles


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes only) to:
 
Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, Connecticut  06877
Telephone:                                XXXXX
Facsimile:                                XXXXX
Attention:                                Mitchell D. Kaye
and
 

 
 
-31-

--------------------------------------------------------------------------------

 

Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New  York, New York  10020
Telephone:                                XXXXX
Facsimile:                                XXXXX
Attention:                                Steven E. Siesser


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least two-thirds of the aggregate number of
Conversion Shares and Warrant Shares issued and issuable under the Notes and the
Warrants, including by way of a Fundamental Transaction (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Notes and the Warrants).  Except as set forth in Section 2(f)
above with respect to the Conversion Shares and the Warrant Shares, a Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights and shall agree to enter into a joinder to this
Agreement and become subject to the terms and conditions of this Agreement
applicable to a Buyer with respect to such rights assigned to it.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Initial Closing and each other Closing.  Each Buyer
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 

 
 
-32-

--------------------------------------------------------------------------------

 

(k)           Indemnification.
 
(i)           In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby.  The amount paid or payable by an Indemnitee as
a result any Indemnified Liability (or action in respect thereof) shall be
deemed to include, for purposes of this Section 9(k), any legal or other
expenses reasonably and actually incurred by such Indemnitee in connection with
investigating or defending or preparing to defend any such action or claim.
 
(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of any claim or the commencement of any action, such Indemnitee shall,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9(k), notify the Company in writing of the claim or the
commencement of that action; provided, however, that the failure to notify the
Company shall not relieve the Company from any liability which it may have under
this Section 9(k) except to the extent the Company, in its capacity as the
indemnifying party, has been prejudiced by such failure.  If any such claim or
action shall be brought against an Indemnitee, and it shall notify the Company
thereof, the Company shall be entitled to participate therein and, to the extent
that it wishes, to assume the defense thereof with counsel satisfactory to such
Indemnitee.  After notice from the Company to the applicable Indemnitee of its
election to assume the defense of such claim or action, the Company shall not be
liable to such Indemnitee under this Section 9(k) for any legal or other
expenses subsequently incurred by such Indemnitee in connection with the defense
thereof other than reasonable costs of investigation.  The Company, in its
capacity as indemnifying party, shall not:
 
(x)           without the prior written consent of each applicable Indemnitee
(which consent shall not be unreasonably withheld, conditioned or delayed),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnitees are actual or potential parties to such claim or action) unless such
settlement, compromise or consent includes an unconditional release of each
 

 
 
-33-

--------------------------------------------------------------------------------

 

such Indemnitee from all liability arising out of such claim, action, suit or
proceeding, or
 
(y)           be liable for any settlement of any such action effected without
its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with its written consent or if there be
a final judgment for the plaintiff in any such action, the Company, in its
capacity as the indemnifying party, agrees to indemnify and hold harmless each
applicable Indemnitee from and against any loss or liability by reason of such
settlement or judgment.
 
(iii)           If the indemnification provided for in this Section 9(k) shall
for any reason be unavailable or insufficient to hold harmless an Indemnitee in
respect of any Indemnified Liability (or action in respect thereof), the
Company, in its capacity as the indemnifying party, shall, in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such Indemnified Liability (or action in respect
thereof), in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and each applicable Indemnitee on the other.
 
(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n)           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
(o)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments
 

 
 
-34-

--------------------------------------------------------------------------------

 

or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
(p)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company will not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges and each Buyer confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Buyer shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.
 
[Signature Pages Follow.]
 

 
 
-35-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
 
COMPANY:

 
 
AEOLUS PHARMACEUTICALS, INC.

 
 
By:
 
/s/ Michael P. McManus
 

 
 
Name:
Michael P. McManus

 
 
Title:
Chief Financial Officer

 

Signature Page to Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
 
BUYERS:

 
 
XMARK OPPORTUNITY FUND, L.P.

By:
XMARK OPPORTUNITY GP, LLC, its General Partner

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member

 
By:
/s/ Mitchell D. Kaye
   

 
Name:
Mitchell D. Kaye

 
Title:
Co-Managing Member

 
 
XMARK OPPORTUNITY FUND, LTD.

By:
XMARK OPPORTUNITY MANAGER, LLC, its Investment Manager

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member

 
By:
/s/ Mitchell D. Kaye
   

 
Name:
Mitchell D. Kaye

 
Title:
Co-Managing Member

 
 
XMARK JV INVESTMENT PARTNERS, LLC

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Investment Manager

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member

 
By:
/s/ Mitchell D. Kaye
   

 
Name:
Mitchell D. Kaye

 
Title:
Co-Managing Member

 


 

Signature Page to Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
Purchaser
 
Address and
Facsimile Number
(Jurisdiction)
 
Aggregate Principal
Amount of Notes/
Purchase Price
 
Number of
Warrant Shares
 
Legal Representative’s Address and Facsimile Number
(if different than in column (2))
 
Xmark Opportunity Fund, L.P.
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  XXXXX
Facsimile:  XXXXX
Attention:  Mitchell D. Kaye
(Delaware)
$150,000
300,000
 
Xmark Opportunity Fund, Ltd.
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  XXXXX
Facsimile:  XXXXX
Attention:  Mitchell D. Kaye
(Cayman Islands)
$350,000
700,000
 
Xmark JV Investment Partners, LLC
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  XXXXX
Facsimile:  XXXXX
Attention:  Mitchell D. Kaye
(Delaware)
$500,000
1,000,000
 
Total
 
$1,000,000
2,000,000
 
(1)
(2)
(3)
(4)
(5)




 
 

--------------------------------------------------------------------------------

 



EXHIBITS
 
Exhibit A                      Form of Note
Exhibit B                      Form of Warrant
Exhibit C                      Form of Irrevocable Transfer Agent Instructions
Exhibit D                      Form of Opinion of Company’s Counsel


SCHEDULES
 
Schedule 3(a)                                Organization and Qualification
Schedule 3(b)                                Authorization; Enforcement;
Validity
Schedule 3(d)                                No Conflicts
Schedule 3(e)                                Consents and Filings
Schedule 3(k)                                Absence of Certain Changes
Schedule 3(p)                                Transactions with Affiliates
Schedule 3(q)                                Equity Capitalization
Schedule 3(r)                                Indebtedness and Other Contracts
Schedule 3(s)                                Absence of Litigation
Schedule 3(v)                                Title
Schedule 3(w)                                Intellectual Property Rights
Schedule 3(aa)                                Ranking of Notes
Schedule 3(ff)                                Disclosure
Schedule 3(ii)                                Placement Agents
